Citation Nr: 0901368	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  01-01 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 4, 
2004 for the grant of service connection for residuals of 
trench foot with bilateral peripheral neuropathy in the lower 
extremities.

2.  Entitlement to an effective date earlier than March 4, 
2004 for the grant of service connection for cold injuries to 
the right and left hands with residuals of neuropathy.


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.  He was awarded the Combat Infantryman's Badge 
(CIB) and the Purple Heart.  The veteran is a former prisoner 
of war (POW) who served in captivity from January 1944 to 
April 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, to which this appeal had been 
temporarily assigned.  This rating decision granted service 
connection for the above referenced disabilities with an 
effective date of March 4, 2004.

This appeal was subject to a prior remand by the Board in 
April 2006 to ensure compliance with due process 
requirements.  Corrective notice was provided to the veteran 
in substantial compliance with the Board's remand 
instruction.  The claims have subsequently been returned to 
the Board for further appellate review.  

The veteran requested a video hearing before the Board in 
July 2005.  In October 2008, however, he withdrew that 
request in writing.  Therefore, the Board will proceed with 
the appeal.  See 38 C.F.R. § 20.704 (2008). 


FINDINGS OF FACT

1.  The Board will concede that the veteran's claimed 
disorders became manifest at least in November 1997, per the 
Former POW Medical History submitted by the veteran.  

2.  The veteran filed an informal claim for service 
connection for bilateral trench foot and numbness of the 
hands and feet via a telephone communication with VA 
personnel on March 4, 2004.  During this telephone call, the 
veteran stated that he had previously completed a claim for 
these conditions with the assistance of a particular 
veteran's service organization (VSO).

3.  Although the record does contain correspondence and 
procedural documents from the referenced VSO, none of these 
documents, nor any other communication or action of record 
expresses intent to file a claim for the conditions in 
question prior to March 4, 2004.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 4, 
2004 for the grant of service connection for residuals of 
trench foot with bilateral peripheral neuropathy in the lower 
extremities are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 
5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.400 
(2008).

2.  The criteria for an effective date earlier than March 4, 
2004 for the grant of service connection for cold injuries to 
the right and left hands with residuals of neuropathy are not 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in May 2006 and June 2007, the agency 
of original jurisdiction (AOJ) provided notice to the veteran 
in compliance with 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the AOJ notified the veteran of information and 
evidence necessary to substantiate the claim for an earlier 
effective date; information and evidence that VA would seek 
to provide; and information and evidence that the veteran was 
expected to provide.  The May 2006 notice described the 
process by which initial disability ratings and effective 
dates are established.  In addition, the June 2007 notice 
letter informed the veteran of the provisions of 38 C.F.R. 
§§ 3.155 and 3.157 as instructed in the Board remand.  

Although both of the notice letters identified above were 
delivered after the initial denial of the claims, the AOJ 
subsequently readjudicated the claims based on all the 
evidence in the July 2008 Supplemental Statement of the Case 
(SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Thus, the 
veteran was not precluded from participating effectively in 
the processing of his claims and the late notice did not 
affect the essential fairness of the decision.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.

Earlier Effective Dates

Service connection for residuals of trench foot with 
bilateral peripheral neuropathy in the lower extremities and 
for cold injuries to the right and left hands with residuals 
of neuropathy was granted by rating decision in October 2004.  
An effective date of March 4, 2004 was established, which was 
the date of receipt of the veteran's informal claim for 
service connection. 

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2008). Unless specifically provided otherwise, the 
effective date of an award based on a claim for service 
connection or for an increase of compensation "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore." 
38 U.S.C.A. § 5110(a). The implementing regulation clarifies 
this to mean that the effective date of an award of service 
connection or for increased compensation "will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later." 38 C.F.R. § 3.400 (2008).

A "claim" is defined in VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2008).  

VA must look to all communications from a claimant that may 
be interpreted as applications or claims for benefits, both 
formal and informal, and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  If VA fails to forward an application 
form to the claimant after receipt of an informal claim, then 
the date of the informal claim must be accepted as the date 
of claim for purposes of determining an effective date.  Id. 
at 200.  The United States Court of Appeals for the Federal 
Circuit has emphasized that VA has a duty to fully and 
sympathetically develop a veteran's claim to its optimum 
before deciding a claim on its merits.  Hodge v. West, 155 
F.3d 1356, 1362 (Fed. Cir. 1998).  Once a claim has been 
filed and evidence is obtained or submitted, this duty also 
requires VA to "determine all potential claims raised by the 
evidence, applying all relevant laws and regulations," 
Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999). 

In the present case, the veteran argues that the grant of 
service connection should be made effective in November 1997.  
See Statement in support of claim, January 2005.  On November 
13, 1997, VA received a completed POW Medical History form 
upon which the veteran indicated that he experienced 
frostbite and trenchfoot prior to his captivity.  
Alternatively, the veteran contends that service connection 
should be effective as of an unknown date in the autumn of 
2003, a date upon which the veteran asserts that he filed a 
claim for these conditions with his local office of the 
Disabled American Veterans (DAV) service organization.  See 
Report of telephone contact, March 2004.  

After a thorough review of the claims file, the Board 
concludes that there is no record of any communication or 
action that includes a claim for service connection for 
trench foot and/or frostbite prior to March 2004.  

The Board notes that the July 2003 Appellant's Brief by the 
DAV mentions organic residuals of frostbite in the context of 
a verbatim recitation of 38 C.F.R. § 3.309(c) pertaining to 
diseases specific to former prisoners of war that are subject 
to presumptive service connection.  While this inclusion 
shows actual knowledge that service connection for frostbite 
may be presumed for former POWs in certain circumstances, 
this communication contains no indication of intent to apply 
for the benefit as required by 38 C.F.R. § 3.155.  As such, 
even under the broadest interpretation, this document cannot 
be construed as an informal claim for service connection 
benefits.  There is no other communication or action of 
record from the DAV, another service organization, or any 
individual authorized to act on the veteran's behalf that 
constitutes a claim for service connection for trench foot or 
frostbite prior to March 2004.  

Next, the Board will address the veteran's contention that 
the VA Form 10-0048 titled "Former POW Medical History" 
submitted in November 1997 constitutes an informal claim for 
service connection benefits.  Question number 32 on this form 
relates to exposure to cold and requests that the veteran 
check the appropriate box for any condition experienced and 
identify whether the experience occurred before capture or in 
captivity.  In response to line 32(B.) relating to frostbite, 
the veteran has marked the appropriate box to indicate that 
he experienced frostbite before capture.  Line 32(C.) 
relating to trenchfoot is unmarked.  However, on an attached 
addendum sheet, the veteran also indicates that he also 
experienced trenchfoot prior to capture.  See Former POW 
medical history form & attached statement in support of claim 
addendum, November 1997.  

The Board specifically notes that the notice section of the 
POW Medical History form informs the veteran that the purpose 
of collecting the specified information is to "identify your 
medical records and to provide basic data for your 
treatment."  By its title and instructions, the form is 
clearly identified as being medical in nature, rather than an 
application for VA benefits.  However, giving the veteran the 
benefit of the doubt, the Board will concede that the 
veteran's claimed disorders became manifest at least in 
November 1997, per the Former POW Medical History submitted 
by the veteran.  

Nevertheless, the law is clear that the effective date of an 
award of service connection will be the date of receipt of 
the claim (in this case March 2004) or the date entitlement 
arose (in this case November 1997), whichever is later.  As 
such, effective dates prior to March 2004 for the claims of 
service connection for trench foot and/or frostbite cannot be 
granted.

The Board acknowledges and appreciates this veteran's 
distinguished combat service.  However, the effective date 
for the grant of service connection benefits is contingent 
upon the date of receipt of a recognizable claim or date 
entitlement arose, whichever is the later.  As the 
preponderance of the evidence is against the veteran's claim, 
the benefit of the doubt provision does not apply.  


ORDER

An effective date earlier than March 4, 2004 for the grant of 
service connection for residuals of trench foot with 
bilateral peripheral neuropathy in the lower extremities is 
denied.

An effective date earlier than March 4, 2004 for the grant of 
service connection for cold injuries to the right and left 
hands with residuals of neuropathy is denied.



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


